Title: To Thomas Jefferson from Robert Frazer, 16 April 1807
From: Frazer, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            April 16th. 1807 Henderson County (Ken)
                        
                        I this day arrived at Genl. Hopkins’s and found himself and family well, and possessing the same patriotic
                            sentiments as when I left him on my way to Washington—At Breckinridge court house I was informed of a number of inquiries
                            that some of the party (dispached to overtake & wrest from me my papers) had been making relative to my business at
                            Washington— I shall take proper measures to bring these sub-traitors if not to condign punishment, at least to a full
                            exposure at the tribunal of my country— I also learned from a gentleman of high respectability, directly from St. Louis
                            that Colo. John Smith (T) will not suffer himself to be taken by the civil authority; but has threatened and reviled me
                            with the harshest and most bitter epithets.
                        From this man’s character as a desperado & from the servility of a vile and desperate junto of which he is
                            the head, I really think I am in no small danger of assassination, or some other means of taking me off— If they would
                            face me fairly and openly, I would boldly confront them, and set them at defiance; but this is not their method of attack.
                        I advised with several gentlemen on the subject of my personal safety before I arrived here, whom I knew were
                            friends to the government, and who referred me to Gen Hopkins— He advises me to travel by way of Vincennes; there being
                            but few houses between thence and St Louis and the country chiefly prairé— That it is the safest I have not a doubt &
                            have consequently adopted it—
                        I delivered the commission with which I was charged to Genl. Clark at Fincastle in Virginia— He could not
                            travel as fast as I did and therefore advised me to proceed as quick as possible— Whatever may be the fate I shall meet
                            with, I have the  consolation to know that I have been  and true to my country— And whatever may be the temptation I trust I shall perish
                            sooner than prove otherwise—
                        With the most grateful acknowledgements for the honour done me in your kindness— I have the pleasure to
                            subscribe myself Yr. mo ob. Huml. Sert.
                        
                            Robert Frazer
                            
                        
                    